Citation Nr: 1713779	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-31 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to July 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In December 2014, the Board remanded the claim for further development.


FINDING OF FACT

The most probative evidence of record does not demontstrate that it is at least as likely as not that the Veteran's PTSD is productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U .S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F. R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a letter dated in April 2010, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  As noted above, this claim was previously remanded by the Board in December 2014 primarily to obtain a current VA examination. A VA examination was conducted in March 2015.  The Board finds that there has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F. R ., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38  
U.S.C.A. § 1155; 38 C.F. R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  

Pursuant to Diagnostic Code 9411, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). DSM-IV at 46-47.

The Veteran's current claim for an increased rating for PTSD was received on March 31, 2010.  As such, the rating period on appeal for consideration is from April 1, 2009

On VA examination in August 2010, the Veteran reported that he currently lived in supportive housing with three other men with whom he had stable relationships.  He was currently in a relationship with a woman.  He went bowling every week and to dances periodically.  He stated that he had several friends.  He did work on the computer and watched television for recreation.  He stated that he stopped working as a sales consultant in May 2010 because of neuropathic pain in his legs.  He did not attribute his unemployment over the last three months, or his part-time status at his last job, to psychiatric symptoms.  The examiner noted that the Veteran had significant difficulties in the interview recalling dates and sequences of events, likely due to dementia that was diagnosed in 2007.  The Veteran attributed his limited social activity to physical symptoms, rather than psychiatric symptoms.  He did not report any social impairment directly linked to symptoms of PTSD.  

Mental status examination revealed that the Veteran was casually dressed and appropriately groomed.  He was alert and oriented in all spheres.  He maintained adequate eye contact.  His hygiene was unremarkable and he displayed behavior appropriate to the interview setting.  His mood was neutral.  His affect was blunted.  He did not report suicidal or homicidal ideation, intent or plan.  His speech and thought process was essentially unimpaired although he spoke slowly and deliberately with occasional latencies when he had trouble remembering.  Rhythm and volume were normal.  His thinking was generally linear and logical without signs of formal thought disorder, but he appeared to have some difficulty formulating and verbalizing his ideas.  He denied hallucinations or delusions.  His long and short term recall was impaired.  His attention and concentration were mildly impaired but adequate for the purposes of the examination.  He did not report panic attacks, obsessions or phobias that interfered with normal functioning.  Insight and judgment were present.  The diagnoses were dementia, of unknown etiology; PTSD, chronic; and bipolar disorder in substantial remission.  The examiner noted that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social function.  A GAF score of 65 was assigned. The examiner further stated that a GAF score based on PTSD symptoms alone would likely be 65 to 70.   

VA treatment records dated in 2011 show that the Veteran was diagnosed with PTSD and with bipolar disorder.  The Veteran had been hospitalized with depression and treatment of bipolar disorder.  During the hospitalization, he was cooperative.  His motor function, speech and thought content were noted be unremarkable.  His mood was anxious.  There were no homicidal or suicidal ideations.  There were no hallucinations or delusions reported.  Memory function was intact.  

The Veteran received inpatient treatment at a VA residential PTSD program in 2013 and 2014.  Overall, he was noted to alert and oriented.  His mood was neutral.  His affect was consistent with mood.  He denied any current suicidal or homicidal ideation, plan or intention.  He was assigned GAF scores ranging from 45 to 48.

On VA examination in March 2015, the examiner noted that the symptoms of the Veteran's bipolar disorder could be differentiated from his symptoms of PTSD.  The Veteran reported that his bipolar disorder was currently managed by his medication.  The symptoms and difficulties noted on the examination are related to PTSD.  The examiner also noted that current anxiety symptoms were related to PTSD.  Symptoms included problems with concentration, sleep disturbance, anxiety and flattened affect.  The Veteran was well-dressed and well-groomed.  The examiner determined that the Veteran's PTSD was manifested by occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner felt that the Veteran would be able to maintain employment, however, there would be a negative impact due to sleep impairment.    

Based on the above, the Board finds that the functional impairment clinically attributed to the Veteran's PTSD most nearly approximate the criteria for the current 30 percent evaluation throughout the rating period on appeal and assignment of the next higher 50 percent evaluation is not warranted.  The Veteran has exhibited symptoms of sleep disturbance, anxiety and problems with concentration, which are contemplated by the current 30 percent evaluation.  The symptoms and clinical findings the March 2015 examination report are more or less the same as those recorded in the August 2010 VA examination report.  

The Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard.  However, the demonstrated severity and frequency of the reported symptoms, discussed above, are consistent with the functional impairment contemplated by the assigned schedular evaluation.  He has been shown to be able to maintain stable relationships, and his thought processes are essentially unimpaired.  His impaired attention and concentration have been clinically characterized as only mild.  Despite hospitalizations in 2011 and 2013, such was attributed to clinically distinguished symptoms of nonservice-connected bipolar disorder.  Further, his memory and recall have been shown to be either intact or only mildly impaired.  While he has been noted to have an anxious mood, there has been no homicidal or suicidal ideation.  The Veteran did not have panic attacks, impaired judgment, impaired abstract thinking or circumstantial, circumlocutory or stereotyped speech.

In view of the foregoing, the evidence does not reflect that the Veteran has symptoms productive of functional impairment more comparable to occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent evaluation, functional impairment more comparable to occupational and social impairment with deficiencies in most areas, which would warrant a 70 percent evaluation, or functional impairment more comparable to total occupational and social impairment, which would warrant a 100 percent evaluation.  Consequently, the Board finds that a rating in excess of 30 percent for PTSD is not warranted.  

In addition, the Board notes that the reported GAF scores of 45 to 70 are indicative of mild to serious symptoms and are reflective of the Veteran's PTSD symptomatology.  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that a rating in excess of 30 percent is not warranted for the Veteran's PTSD.


Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321 (b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for the service-connected disability, an extra-schedular evaluation will be assigned.  Consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.   

In this case, the Board finds the evidence in this case does not present such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  In this regard, the Board notes that the rating criteria reasonably describe the claimant's disability levels and symptoms. Thun, 22 Vet. App. at 115.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  The Board notes that the evidence does not indicate, nor has the Veteran alleged, that this is a circumstance where extra-schedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Accordingly, the Board finds that referral for an extraschedular rating is not warranted based upon the combined effect of multiple conditions.

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the appellant or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider a veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence, and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  During the pendency of the appeal, the Veteran did not assert, nor does the record suggest, that he was totally unemployable as the result of his service-connected disability.  As such, the Board concludes that a claim for a TDIU has not been raised by the record at this time.



ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


